651 P.2d 671 (1982)
Melvin T. WILKINSON, Petitioner/Claimant,
v.
H.R. McGEHEE, Respondent,
Own Risk, Insurance Carrier.
No. 56851.
Supreme Court of Oklahoma.
May 18, 1982.
As Corrected on Denial of Rehearing September 28, 1982.


*672 MEMORANDUM OPINION
PER CURIAM:
Melvin T. Wilkinson, claimant, filed a workers' compensation claim alleging accidental personal injury arising out of and in the course of employment. A Judge of the Workers' Compensation Court found, inter alia, the alleged injury did not arise out of and in the course of employment, and this finding was affirmed by a three judge panel.
The Court of Appeals, Division II, reversed and remanded with directions by a memorandum decision which found in favor of claimant because of a preponderance of evidence. Certiorari has previously been granted. We now vacate the opinion of the Court of Appeals, and Affirm the Workers' Compensation Court.
On review of Workers' Compensation Court orders or awards, the reviewing court does not weigh evidence to determine preponderance thereof, but examine the record only to ascertain whether the order reviewed is supported by any competent evidence. Loggins v. Wetumka General Hospital, Okl., 587 P.2d 455 (1978); Sooner Const. Co. v. Brown, Okl., 544 P.2d 500 (1975). We have examined the record in this case and find the Order of the Workers' Compensation Court is supported by competent evidence.
OPINION OF COURT OF APPEALS VACATED. FINDING OF THE WORKERS' COMPENSATION COURT THAT CLAIM SHOULD BE DENIED IS AFFIRMED.
All the Justices concur.